Appeal by plaintiff from an order of the County Judge of Montgomery County which reversed a judgment of the City Court of the City of Amsterdam in favor of plaintiff and granted a new trial. The trial was held in the City Court. It was before a jury. Motion to set aside the verdict was denied. An appeal to the County Court was taken and a return by the City Judge was made. Application for an amended return was made. The order upon such application for amended return provided that it should contain all conversations between the City Judge, a witness, and the attorney for the plaintiff which had not been taken by the stenographer. The amended return stated that the City Judge was unable to recall the conversations directed to be returned with sufficient clarity to make them a part of the record. No demand for a further return was made. The order of the County Judge for a reversal and a new trial was accompanied by a decision which assigned the principal reason for reversal to be a failure to incorporate in the amended return the conversations referred to. The County Judge settled the record on appeal to the Appellate Division. This must be accepted as the complete record. Order of the County Judge reversed on the *1008law and facts and judgment of the City Court reinstated, with costs to appellant in all courts. All concur.